UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2015 Item 1. Report to Stockholders. Otter Creek Long/Short Opportunity Fund Semi-Annual Report April 30, 2015 Investor Class (OTCRX) Institutional Class (OTTRX) TABLE OF CONTENTS Shareholder Letter……………1 Performance Information and Allocation of Portfolio Holdings……….4 Schedule of Investments……………5 Statement of Assets and Liabilities……………11 Statement of Operations…………….12 Statements of Changes in Net Assets……………13 Financial Highlights…………… 14 Notes to Financial Statements……………16 Expense Example……………22 Approval of Investment Advisory Agreement……………24 Additional Information……………26 Privacy Notice…………….27 Otter Creek Long/Short Opportunity Fund (OTTRX/OTCRX) June 2015 Dear Fellow Shareholders, Since October 31, 2014, and through April 30, 2015, the Otter Creek Long/Short Opportunity Fund (Institutional Class Shares - OTTRX) has produced a total return of 0.61%, compared to a 4.39% return for the S&P 500 Index during that period. The Fund’s long and short investments contributed approximately 6.07% and -4.49% to the total return, respectively.The largest positive contributor during the period was a short common stock position which contributed 0.87%.The largest detractor was a short position that reduced performance by -0.77%.We maintained long exposure of 76.07% and short exposure of 58.69% on average during the six-month period, resulting in a net exposure 17.38%.All equity exposures are expressed as delta-adjusted percentages. As of April 30, 2015, we maintain the following exposures: Long Short Net Gross Market Value as a % of Equity
